Citation Nr: 1509600	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  08-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2008, for the award of service connection for a chronic lumbosacral strain. 

2.  Entitlement to a compensable disability rating prior to June 19, 2012, for a chronic lumbosacral strain. 

3.  Entitlement to a disability rating in excess of 20 percent from June 19, 2012, to March 19, 2013, for a chronic lumbosacral strain. 

4.  Entitlement to a disability rating in excess of 40 percent from March 20, 2013, forward, for a chronic lumbosacral strain.

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1957 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for lumbosacral strain and hearing loss.  In May 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for lumbosacral strain and bilateral hearing loss, and remanded those issues to the RO for additional action.  

In November 2012, the Appeals Management Center granted service connection for a chronic lumbosacral strain and assigned a noncompensable disability rating for the period from March 24, 2008, to June 18, 2012, and a 20 percent disability rating for the period on and after June 19, 2012.  In January 2014, the RO increased the disability rating for the Veteran's chronic lumbosacral strain from 20 to 40 percent and effectuated the award as of March 20, 2013.

In October 2014, the Board again remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On November 21, 2014, prior to the promulgation of a decision in the appeal of the Veteran's claim for entitlement to an effective date prior to March 24, 2008, for the award of service connection for a chronic lumbosacral strain, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested by the Veteran.

2.  On November 21, 2014, prior to the promulgation of a decision in the appeal of the Veteran's claim for entitlement to a compensable disability rating prior to June 19, 2012, for a chronic lumbosacral strain, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested by the Veteran.

3.  On November 21, 2014, prior to the promulgation of a decision in the appeal of the Veteran's claim for entitlement to a disability rating in excess of 20 percent from June 19, 2012, to March 19, 2013, for a chronic lumbosacral strain, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested by the Veteran.

4.  On November 21, 2014, prior to the promulgation of a decision in the appeal of the Veteran's claim for entitlement to a disability rating in excess of 40 percent from March 20, 2013, forward, for a chronic lumbosacral strain, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested by the Veteran.
  
5.  The Veteran experienced acoustic trauma in service.  

6.  The Veteran's current bilateral hearing loss is etiologically related to active service.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an effective date prior to March 24, 2008, for the award of service connection for a chronic lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a compensable disability rating prior to June 19, 2012, for a chronic lumbosacral strain for the period, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a disability rating in excess of 20 percent from June 19, 2012, to March 19, 2013, for a chronic lumbosacral strain for the period, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal regarding the issue of entitlement to a disability rating in excess of 40 percent from March 20, 2013, forward, for a chronic lumbosacral strain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran's representative submitted correspondence, dated November 21, 2014, in which he indicated that, after speaking with the Veteran and explaining the current status of the appeal with respect to the Veteran's back claims, the Veteran "agrees to withdraw the appeal for his back.  He is happy with his current level of compensation for the rated issue."  The Board finds this statement indicative of the Veteran's intent to withdraw his appeal with respect to all issues related to his chronic lumbosacral strain.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue of service connection for bilateral hearing loss, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Sensorineural hearing loss, as an organic disease of the nervous system, is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  Id; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, he contends that he experienced exposure to noise during active service as part of his duties as a radarman, and began to experience symptoms of bilateral hearing loss following service separation.  

The Board first finds that the Veteran has a current bilateral hearing loss disability.  Private treatment records dated in March 2005 document moderate sloping high frequency sensorineural hearing loss in the left ear, and profound sensorineural hearing loss in the right ear.  VA examination reports dated in May 2005, June 2012, and November 2014 confirm current diagnoses of bilateral sensorineural hearing loss.  

Upon the most recent audiological examination in November 2014, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
90
105
105+
105+
105+
LEFT
30
35
60
70
75

Speech audiometry revealed speech recognition ability of zero percent in the right ear and of 72 percent in the left ear.  The audiometric examination results reveal pure tone thresholds of 40 decibels or greater for at least once tested frequency between 500 Hertz and 4000 Hertz; therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

The Board next finds that the Veteran experienced acoustic trauma during active service.  The Veteran's DD Form 214 indicates that he served in the United States Navy as a radarman aboard the USS BACHE.  In addition, the Veteran indicated that he spent six months performing other types of "odd jobs," such as chipping paint off the inside of tanks, during which he was also exposed to loud noises.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, loud noise exposure (acoustic trauma) in service is recognized.  See 38 U.S.C.A. § 1154(a).  

After a review of all the evidence of record, the Board finds the weight of the competent and credible evidence to be at least in relative equipoise on the question of whether the Veteran's hearing loss is etiologically related to active service.  Evidence in favor of the claim is contained in the Veteran's statements and the Veteran's service medical records.  In this regard, the Veteran has consistently indicated that he was exposed to loud noises in service and began to experience symptoms of hearing loss upon service separation.  

Upon entrance into service in October 1957, the Veteran's auditory acuity was assessed through a whisper test, and a result of 15/15 was indicated.  The Court has directed that auditory acuity of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  The Veteran was afforded an audiological examination at service separation in April 1962.  Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association.  Since November 1, 1967, audiometric results standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the thresholds reported in the April 1962 examination have been converted to the ISO-ANSI standards.  

On the service separation audiological examination in April 1962, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
	20	
5
10
5
10
LEFT
10
15
15
25
20

While the evaluating physician indicated no hearing deficiency noted, the Board notes that the Veteran exhibited a pure tone threshold above 20 decibels in the left ear at the frequency of 3000 Hertz.  As discussed above, the correct standard to apply to in-service hearing loss is that the threshold for normal hearing ranges from zero to 20 decibels.  See Hensley, 5 Vet. App. 155.  Applying this standard to the Veteran's 1962 service separation examination indicates that the Veteran presented with a pure tone threshold reading outside the normal range in the left ear, indicating some presence of hearing impairment at service separation.  

Evidence that weighs against a finding of a relationship between the Veteran's hearing loss and active service is contained in three VA examination reports, which all provide negative nexus opinions.  
 
The May 2005 VA examination report indicates that the Veteran reported exposure to loud noises in service, with some post-service occupational and recreational noise exposure.  Following examination, the VA examiner indicated that the Veteran's current hearing loss disability was less likely than not related to military service.  As rationale, the VA examiner indicated that the service separation examination revealed audiometric results within normal limits bilaterally.  

The June 2012 VA examination report indicates that the Veteran reported exposure to loud noises in service due to chipping hammers and gunfire.  Following examination, the VA examiner indicated that the Veteran's current hearing loss disability was less likely than not related to military service.  As rationale, the VA examiner indicated that the service separation examination revealed audiometric results within normal limits bilaterally.  The VA examiner further explained that hearing loss due to noise exposure is not progressive; therefore, any hearing loss noted after the exposure had ceased is not related to reported event.  

As noted above, the Board remanded the issue of service connection for bilateral hearing loss in October 2014.  In the October 2014 Board Remand, the Board noted that the April 1962 service separation audiological examination results were not normal, but instead documented decreased auditory acuity in the left ear at 3000 Hertz once the ISO-ANSI conversion was applied.  See Hensley, 5 Vet. App. 155.  The Board indicated that it, therefore, found the VA examinations to be inadequate and afforded the opinions contained therein little probative value.  See Reonal, 5 Vet. App. 458, 461; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board remanded the issue for a new VA examination and opinion in consideration of the decreased auditory acuity noted in the left ear at service separation.  

Following examination in November 2014, the VA examiner that the Veteran's bilateral hearing loss is less likely than not caused by or a result of an event in military service.  As rationale, the VA examiner indicated that the April 1962 service separation examination revealed thresholds within normal limits.  The VA examiner explained that there is insufficient evidence to determine if permanent noise-induced hearing loss can develop much later after the cessation of the noise exposure.  The VA examiner further indicated that because whisper tests have not been shown to be an accurate measure of hearing acuity, he was unable to opine on whether the 25 decibel pure tone threshold recorded at 3000 Hertz during the service separation examination represented a significant threshold shift without resorting to speculation.  

As indicated above, the April 1962 service separation audiological examination results did not reveal normal auditory acuity.  See Hensley, 5 Vet. App. 155.  As such, the Board finds the bases of the opinions of the three VA examiners, which all, at least in part, base their opinions on a normal separation examination, to be factually incorrect.  Therefore, the Board finds these opinions regarding the etiology of the Veteran's hearing loss to be inadequate and of little probative value.  See Reonal, 5 Vet. App. 458, 461.  Therefore, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

The Veteran served as a radarman during active service and also contends exposure to loud noises from gunfire and as part of his additional "odd job" duties, including using a chipping hammer on metal tanks.  The Veteran has consistently contended that he has experienced symptoms of hearing impairment since service as a result of the reported loud noise exposure.  The Board finds the Veteran competent to report symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  The April 1962 service separation audiological examination revealed diminished auditory acuity in the left ear at service separation.  The November 2014 VA examiner indicated he was unable to opine as to whether this decreased auditory acuity represented a significant threshold shift without resorting to speculation.    

The Board notes that the May 2005 VA examiner indicated that the Veteran reported bilateral tinnitus beginning once he left service.  As a result, the VA examiner provided a favorable nexus opinion between the Veteran's active service and his complaints of tinnitus.  The claim of service connection for tinnitus was granted in the same June 2005 rating decision that gave rise to this appeal.  The Board also notes that the June 2012 VA examiner indicated that the Veteran reported "constant ringing in both ears for 50 years."  The June 2012 VA examiner then opined that the Veteran's tinnitus was as least as likely as not a symptom associated with the Veteran's hearing loss.  While the issue of tinnitus is not on appeal, the Board finds that the statements made by the Veteran and opinions provided by the VA examiners in the May 2005 and June 2012 VA examination reports are relevant to the Veteran's claim of service connection for bilateral hearing loss.  Specifically, these statements and opinions provide credible support of the Veteran's statements of continuous symptoms of hearing loss since service separation.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of hearing loss have been continuous since service, and therefore, are etiologically related to active service.  As such, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for entitlement to an effective date prior to March 24, 2008, for the award of service connection for a chronic lumbosacral strain is dismissed. 

The appeal for entitlement to a compensable disability rating prior to June 19, 2012, for a chronic lumbosacral strain, is dismissed. 

The appeal for entitlement to a disability rating in excess of 20 percent from June 19, 2012, to March 19, 2013, for a chronic lumbosacral strain, is dismissed. 

The appeal for entitlement to a disability rating in excess of 40 percent from March 20, 2013, forward, for a chronic lumbosacral strain, is dismissed. 

Service connection for bilateral hearing loss is granted. 


____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


